CHRISTIAN, Judge.
We is a habeas corpus proceeding. From an order of the County Court of Van Zandt County remanding him to custody, appellant appeals.
Appellant was convicted in the Corporation Court of the City of Grand Saline of the offense of drunkenness in a public place. He appealed to the county court, where he was again convicted and a fine of fifteen dollars assessed against him. He now seeks, by writ of habeas corpus, to have this court determine that the complaint is fundamentally defective. In view of the fact that said complaint attempts to charge an offense denounced by a valid statute, the writ of habeas corpus is not available to test its sufficiency. Ex parte Edgington, 89 S. W. (2d) 993; Ex parte Helton, 79 S. W. (2d) 139.
The judgment is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.